


















































AGREEMENT OF SALE







BLUE RIDGE REAL ESTATE COMPANY




AND




JFBB SKI AREAS, INC.





--------------------------------------------------------------------------------










TABLE OF CONTENTS

Page

1.

Sale and Purchase of Property

1

2.

Access to Seller’s Records, etc.

3

3.

Purchase Price

3

4.

Quality of Title

4

5.

Representations, Covenants and Warranties of Seller and Buyer

6

6.

Assessments; Violations

11

7.

Risk of Loss

12

8.

Condemnation

12

9.

Buyer’s Inspections and Tests; Subdivision Approvals

13

10.

Office Lease/ Parking License/ Ski License/ Equipment Licenses.

14

11.

Conditions to Obligations; “As Is” Sale

15

12.

Closing.

17

13.

Provisions with Respect to Closing

17

14.

Brokerage

22

15.

Operations Prior to Closing

23

16.

Default

24

17.

Time of Essence

25

18.

Waiver of Conditions

25

19.

Further Assurance

25

20.

Integration-Merger

25

21.

No Recording

26

22.

Notice

26

23.

Miscellaneous

27

24.

Right of First Refusal

28

25.

Severability of Provisions

28

26.

Non-Disclosure

29

27.

Indemnification

29

28.

Escrow.

30

29.

Coal Notice

30







Exhibit “A” Legal Description/ Plan of Overall Seller Property

Exhibit “A-1” Legal Description of Ski Area

Exhibit “A-2” Legal Description of Future Parking Parcel One

Exhibit “A-3” Legal Description of Future Parking Parcel Two

Exhibit “A-4” Legal Description of Existing Parking Parcel

Exhibit “B” INTENTIONALLY OMITTED

Exhibit “C” Schedule of Permits and Licenses

Exhibit “D” iNTENTIONALLY OMITTED

Exhibit “E” INTENTIONALLY OMITTED

Exhibit “F” Schedule of Litigation (Seller)





i




--------------------------------------------------------------------------------







Exhibit “G” Schedule of Leases

Exhibit “H” intentionally omitted

Exhibit “I” intentionally omitted

Exhibit “J” Intentionally omitted

Exhibit “K” Schedule of Litigation (Buyer and PEAK)

Exhibit “L” Schedule of Environmental Claims (Buyer and PEAK)

Exhibit “M” Form of Office Lease

Exhibit “N” Form of Overlook Area Parking License Agreement

Exhibit “N-1” Form of Overlook Area/ lodge area ski License Agreement

Exhibit “N-2” Form of tubing Area Parking License Agreement

Exhibit “N-3” Form of equipment area one License Agreement

Exhibit “N-4” Form of equipment area two License Agreement

Exhibit “O” Form of Deed

Exhibit “P” Lease termination agreement

Exhibit “Q” intentionally omitted

Exhibit “R” License Assignment

Exhibit “S” INTENTIONALLY OMITTED

Exhibit “T” DECLARATION OF COVENANTS, eASEMENTS AND RESTRICTIONS

Exhibit “U” Intentionally omitted

Exhibit “V” intentionally omitted

Exhibit “W” intentionally omitted

Exhibit “X” Memorandum of Right of First Refusal

Exhibit “Y” INTENTIONALLY OMITTED

Exhibit “Z” Bill of Sale

Exhibit “AA” INTENTIONALLY OMITTED

Exhibit “BB” INTENTIONALLY OMITTED

Exhibit “CC” INTENTIONALLY OMITTED

Exhibit “DD” INTENTIONALLY OMITTED

Exhibit “EE” DEPOSIT ESCROW AGREEMENT

Schedule 1(e)  trademarks, tradenames and logos





ii




--------------------------------------------------------------------------------







AGREEMENT OF SALE

THIS AGREEMENT OF SALE (“Agreement”) is made as of the 31st day of October, 2011
(the “Execution Date”), by and among BLUE RIDGE REAL ESTATE COMPANY, a
Pennsylvania corporation (“Seller”), and JFBB SKI AREAS, INC., a Missouri
corporation (“Buyer”).

RECITALS

A.

Seller is the owner of certain lands in Kidder Township, Carbon County,
Pennsylvania (“Overall Seller Property”), as shown on Exhibit A, attached hereto
and incorporated herein, and all rights and privileges thereto appertaining.

B.

Seller leases a portion of said Overall Seller Property to Buyer pursuant to
that Lease by and between Seller, as landlord, and Buyer, as tenant, dated as of
December 1, 2005, as amended by that Addendum to Lease dated March 26, 2009
(collectively, the “Jack Frost Lease”), which Jack Frost Lease is incorporated
herein by reference.

C.

Seller desires to sell, convey, transfer and assign to Buyer, and Buyer desires
to acquire from Seller, a portion of the Overall Seller Property, including that
portion of the Overall Seller Property subject to the Jack Frost Lease, and
rights and privileges, on the terms and subject to the conditions hereinafter
set forth.

D.

At Closing (defined below) Seller and Buyer will terminate the Jack Frost Lease
pursuant to that Lease Termination Agreement (defined below).

E.

Buyer is a subsidiary of Peak Resorts, Inc. (“Peak”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties set forth herein, the parties agree
as follows:

1.

Sale and Purchase of Property

Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase from
Seller, the respective rights, title and interest of Seller in and to the
following parcels of land located in Kidder Township, Carbon County,
Pennsylvania that constitute a portion of the Overall Seller Property:  (i) that
certain improved parcel of land used for the Jack Frost Mountain Ski Area and
containing approximately 179 acres, as more fully described by a legal
description attached hereto as Exhibit “A-1” and incorporated herein by
reference (“Ski Area Parcel”); (ii) that certain unimproved parcel of land
containing approximately 9.5 acres to be used for future parking, as more fully
described by a legal description attached hereto as Exhibit “A-2” and
incorporated herein by reference (the “Future Parking Parcel One”); (iii) that
certain unimproved parcel of land containing approximately 1.7 acres to be used
for future parking, as more fully described by a legal description attached
hereto as Exhibit “A-3” and incorporated herein by reference (the “Future
Parking Parcel Two”); and (iv) that certain improved parcel of land containing
approximately 11.7 acres used for existing parking, as more fully described by a
legal description attached hereto as Exhibit “A-4” and incorporated herein by
reference (the “Existing





1




--------------------------------------------------------------------------------







Parking Parcel”) (Ski Area Parcel, Future Parking Parcel One, Future Parking
Parcel Two and Existing Parking Parcels are sometimes hereinafter collectively
referred to as the “Land”); in each case, unless specifically excepted in this
Agreement, together with the following:

(a)

all buildings and other improvements presently erected on the Land (the
“Improvements”) (Buyer acknowledging, however, that the Future Parking Parcel
One and Future Parking Parcel Two are currently unimproved);

(b)

all rights, privileges, grants and easements appurtenant to Seller’s interest in
the Land, including without limitation, all easements, licenses, covenants and
rights-of -way or other appurtenances used in connection with the beneficial use
and enjoyment of the Land subject to the provisions of this Agreement;
excluding, however, all of Seller’s right, title and interest in and to all land
lying in the bed of any public or private street, road or alley with respect to
the Land, (the Land, the Improvements and all such included rights, privileges,
easements, grants and appurtenances are sometimes referred to herein as the
“Real Property”);

(c)

all personal property, equipment, inventory and fixtures owned by Seller and
located on or at the Real Property, other than that located in the Seller Leased
Premises (defined below), or used exclusively in connection with the Real
Property, unless otherwise specifically excluded pursuant to this Agreement or
conveyed to Buyer pursuant to the Jack Frost Lease (the “Personal Property”);

(d)

all leases and other agreements with respect to the use and occupancy of the
Real Property, together with all amendments and modifications thereto and any
guaranties provided thereunder (individually, a “Lease”, and collectively, the
“Leases”), and rents, additional rents, reimbursements, profits, income,
receipts from and after the Closing Date (subject to adjustment as provided
herein) and the amount deposited (the “Security Deposits”) under any Lease in
the nature of security for the performance of the obligations of the tenant or
user (individually a “Tenant”, and collectively, the “Tenants”) under the
Leases;

(e)

all of Seller’s right and interest (if any) in and to the domain name jfbb.com
and those trademarks, trade names, and logos used in connection with the use of
the Real Property as the Jack Frost Mountain Ski Area specifically set forth on
Schedule 1(e) attached hereto and incorporated herein, together with all
goodwill associated therewith, all for which Buyer shall have the sole and
exclusive rights (collectively, the “Trademarks”); provided that Seller makes no
representation or warranty as to title, validity or exclusivity of any of the
Trademarks; and provided further that Buyer grants to Seller a non-exclusive,
royalty-free license to use names such as “Jack Frost” and “Jack Frost Mountain”
in connection with the future use, development, marketing and disposition of the
Remaining Seller Property, or any portion thereof, as more fully set forth in
the Easement Agreement (defined below) to be executed by Seller and Buyer.
 Seller agrees that the quality of all goods or services it provides in
connection with the “Jack Frost” or “Jack Frost Mountain” names shall be of a
standard commensurate with quality standards in the hospitality industry, and
shall be at least equal to the quality of the services currently provided by
Seller;

(f)

all of Seller’s transferable right and interest in those permits, licenses,
guaranties, approvals, certificates and warranties heretofore obtained by Seller
and now existing





2




--------------------------------------------------------------------------------







relating to the Real Property and the Personal Property (collectively, the
“Permits and Licenses”) set forth on Exhibit “C”; and

The Real Property, the Personal Property, the Leases, the Trademarks, Permits
and Licenses, and the other property interests being conveyed hereunder are
hereinafter collectively referred to as the “Property”.  That portion of the
Overall Seller Property other than the Real Property shall be known, for the
purposes of this Agreement, as the “Remaining Seller Property”.

2.

Access to Seller’s Records, etc.

(a)

Buyer acknowledges that it has had the opportunity to review all relevant plans,
surveys, title reports, leases, reports and other books and records relating to
the Property, if any, which are in Buyer’s or Seller’s possession or within
Buyer’s or Seller’s control, and acknowledges that the sale of the Property to
Buyer by Seller is not contingent upon Buyer’s review of such materials.  Seller
makes no representation regarding the content of the foregoing materials in
Seller’s control or possession (“Seller Materials”) or the ability of Buyer to
use the same except that Seller covenants that Seller did not knowingly provide
to Buyer any such documents which are known to Seller to contain material
inaccuracies.  Buyer may, at its sole cost and expense, make copies of the
Seller Materials at the offices of Seller.  All Seller Materials supplied to
Buyer by Seller shall be dealt with on a confidential basis; provided that
disclosure may be made by Buyer, subject to the same obligation of
confidentiality, to Buyer’s employees, agents, attorneys, accountants,
professional consultants, and to Buyer’s prospective institutional lender(s),
investors, assignees, partners, shareholders, members and its/their attorneys,
accountants, professional consultants for purposes of evaluating and
implementing the transactions described herein and related financing.  In no
event shall Buyer utilize, copy, quote or reference any of such Seller Materials
provided, or any representation made, by Seller or anyone for or on behalf of
Seller to Buyer or to any person or entity for or on behalf of Buyer, in any
syndication or other public or private offering of securities, unless in each
case the prior written consent of Seller is obtained respecting each such
instance.

(b)

To Seller’s Knowledge no information contained in any of the Seller Materials
provided by Seller to Buyer is inaccurate, untrue or misleading in any material
respect (“Seller’s Knowledge”).  For purposes of this Agreement, Seller’s
Knowledge is limited to the actual knowledge of Eldon Dietterick and Richard T.
Frey, without independent review, investigation or inquiry.

3.

Purchase Price

The total purchase price (“Purchase Price”) for the Property shall be the sum of
FIVE MILLION SIX HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($5,650,000), which
Purchase Price shall be payable as follows:

(a)

Upon Buyer’s (or its counsel’s) receipt of a counterpart of this Agreement
executed by both parties, the sum of SIXTY FIVE THOUSAND AND 00/100 DOLLARS
($65,000) (the “Deposit”) shall be paid immediately to the Escrow Agent (as
hereinafter defined) by wire transfer of immediately-collectible funds or the
delivery of Buyer’s check, which





3




--------------------------------------------------------------------------------







Deposit shall be non-refundable except (i) in the event that Seller fails to
close on or before the Outside Closing Date, or (ii) as otherwise specifically
provided in this Agreement;

(b)

The balance of the Purchase Price, subject to adjustment as provided herein,
shall be paid to Seller by Buyer at Closing (hereinafter defined) as follows:

(1)

the sum of FIVE MILLION FIVE HUNDRED EIGHTY FIVE THOUSAND and 00/100 DOLLARS
($5,585,000 ) shall be paid to the Seller by wire transfer of
immediately-collectible funds.

4.

Quality of Title

(a)

Title to the Real Property (including without limitation Buyer’s rights to use
any easements appurtenant to the Real Property) at the Closing shall be conveyed
in fee simple and shall be (i) good and marketable and free and clear of all
liens, encumbrances, restrictions, easements and other exceptions or objections
to title, except for the Permitted Exceptions (as hereinafter defined), and
(ii) insurable as aforesaid by Stewart Title Guaranty Company at regular
standard rates pursuant to a 2006 ALTA Owner’s Policy Form (“Title Policy”) as
provided by Pocono Area Abstract Company (“Title Company”).  The term
“insurable” as used in this Agreement is hereby defined to mean title which is
insurable pursuant to the Title Policy at standard rates (without special
premium) by the Title Company without exception other than the Permitted
Exceptions.  Seller will provide such customary title affidavits as the Title
Company shall require in order to down-date the title insurance commitment to
the date of Closing and to remove the printed exceptions for liens and
encumbrances recorded prior to the recording of the Deed.  The Deed shall
contain a use restriction with respect to Future Parking Parcel One and Future
Parking Parcel Two providing that Future Parking Parcel One and Future Parking
Parcel Two may only be used for surface parking purposes in perpetuity (the
“Deed Restrictions”).

(b)

Promptly after the execution hereof, Buyer shall, at its expense, obtain from
the Title Company a commitment for title insurance in the amount of the Purchase
Price (the “Commitment”) for the Property.  Buyer has been provided with an
updated survey (“Survey”) of the Property.  The cost and expense of such Survey
will be shared equally by Seller and Buyer.  Promptly upon receipt, Buyer shall
furnish to Seller a copy of the Commitment.  No later than 5:00 p.m. Eastern
Time on November 4, 2011, Buyer shall give written notice to Seller of any
matters affecting title to the Property and disclosed in the Commitment or the
Survey which are disapproved by Buyer and not otherwise expressly permitted as
exceptions to title under the terms of this Agreement.  No such notice need be
given concerning unpaid real estate taxes or assessments or water and sewer
rents, all of which (excepting requirements specifically applicable to Buyer)
Seller shall be responsible to remove at Closing in accordance with the
allocations set forth herein.  The failure of Buyer to deliver any such written
notice of disapproval prior to 5:00 p.m. Eastern Time on November 4, 2011 shall
be deemed to constitute Buyer’s approval of the condition of title of the
Property as shown in the Commitment and the Survey, excepting Liquidated Liens
(as hereinafter defined), which Liquidated Liens Seller shall be responsible to
pay and satisfy (or otherwise obtain the discharge and release of the Property
therefrom) at Closing (subject to any adjustments of any such items, such as
real estate taxes and water and sewer rents, expressly provided for hereunder).
 





4




--------------------------------------------------------------------------------







“Liquidated Liens” means all unpaid mortgages, judgments, mechanic’s liens and
claims (filed or unfiled), whether or not any of the same shall be contested,
and comparable liens, claims, encumbrances and other defects of title of a
nature susceptible of satisfaction, discharge, release or removal at or prior to
Closing by the payment of an ascertainable and liquidated sum of money or by the
posting of a judicial bond for an ascertainable and liquidated sum of money, and
otherwise without any judicial or quasi-judicial proceedings on the part of
Seller, and all of Seller’s share of real estate taxes, assessments and utility
charges as otherwise allocated to, and to be borne by, Seller pursuant to the
express terms set forth elsewhere in this Agreement.

(c)

If Buyer disapproves of any matter or matters shown in the Commitment or the
Survey by delivering timely written notice of such disapproval to Seller, as
provided above, and if Seller notifies Buyer within five (5) business days after
receipt of Buyer’s written notice of disapproval that Seller is unwilling or
unable by the exercise of its reasonable efforts (which shall not require the
institution of any judicial or quasi-judicial proceedings on the part of Seller
for the elimination or reformation thereof) to eliminate such matters (provided,
however, that Seller shall not be required to make any effort to eliminate any
utility easement), and if the Title Company does not agree to insure over (in a
manner reasonably satisfactory to Buyer), any such matter or matters, or if
Seller is unable to perform its obligations under subparagraphs (e), (f) or (g)
of this Paragraph 4, Buyer may elect as Buyer’s sole remedy, by written notice
to Seller delivered within five (5) business days after written notice from
Seller of Seller’s unwillingness or inability to eliminate such matter(s), but
not later than the final date for Closing hereunder, either:

ii)

to waive such disapproval and to accept title to the Property subject to such
uncorrected title matters disclosed by the Commitment (without abatement of the
Purchase Price, but subject to Seller’s obligation, nevertheless, to eliminate
Liquidated Liens, as provided above); or

iii)

to terminate this Agreement and receive a refund of the Deposit from Escrow
Agent, less Buyer’s share of the costs of the Survey.

All title matters disclosed by the Commitment and either approved or deemed to
be approved by Buyer pursuant to this Paragraph 4, together with the Leases (as
hereinafter defined), public and private rights and easements within adjoining
public streets and public rights of way, utility easements for service to the
Real Property, and standard printed “Exclusions from Coverage” under Buyer’s
policy of title insurance, and also including any survey exception or exclusion,
shall be “Permitted Exceptions” for purposes of this Agreement.  Buyer agrees
and acknowledges that the JFBB ROFR (defined below) shall be a Permitted
Exception.  Buyer shall exercise its discretion to approve or disapprove any
other title matter reasonably and in good faith.

(d)

Title to the Personal Property shall be good and marketable and free and clear
of all liens, security interests and other encumbrances excepting the Leases and
Permitted Exceptions.

(e)

On the Closing Date, Seller shall deliver to Title Company payoff statements or
other instructions from the holders of mortgages and other monetary liens
setting





5




--------------------------------------------------------------------------------







forth the liquidated amounts required sufficient to obtain the discharge or
release any such mortgages or other monetary liens on the Property which Seller
is obligated to pay and discharge pursuant to the terms of this Agreement.

(f)

If the Title Commitments disclose judgments, bankruptcies or other returns
against other persons having names the same as or similar to that of Seller,
Seller, on request, shall deliver to the Title Company reasonable affidavits
showing that such judgments, bankruptcies or other returns are not against
Seller, or any affiliates or shall otherwise endeavor to reasonably satisfy the
Title Company to remove any exceptions therefor from the Title Policy.

(g)

If, at the Closing Date, it appears that the Property may be or is subject to,
as a result of the actions of Seller, mechanics’ or materialmen’s liens or the
lien of decedent’s debts, Seller shall, at Seller’s cost and expense, provide to
the Title Company such information, documents and assurances reasonably required
by the Title Company to remove any exceptions therefor from the Title Policy.
 Buyer shall take title to the Property subject to any mechanics’ or
materialmen’s liens which are the result of the use and occupancy of the
Property by Buyer pursuant to the Jack Frost Lease.

5.

Representations, Covenants and Warranties of Seller and Buyer

(a)

Seller represents, covenants and warrants as of the date hereof (and, as a
condition to Buyer’s obligation to complete Closing, Seller shall reaffirm the
following at and as of the date of Closing, and all such representations,
covenants and warranties shall survive the Closing under this Agreement unless
otherwise expressly provided below, and as to those surviving Closing, for the
periods described below) as follows:

(i)

That Seller has indefeasible fee simple title to the Property.  This
representation shall merge into Seller’s deed at Closing and shall not survive
Closing.

(ii)

That possession of the Property will be delivered to Buyer at Closing free and
clear of all leases, tenancies and occupancies, excepting only the Leases.  This
representation shall survive for a period of nine (9) months after the Closing
Date.

(iii)

To Seller’s Knowledge, that there is no litigation or proceeding pending
involving the Property, and no material legal action or proceeding is pending
against Seller that would impair the Seller’s ability to perform its obligations
under this Agreement, nor to Seller’s Knowledge has Seller received actual
notice threatening such litigation or proceeding, with the exception only of
(i) any claim or litigation covered (as to defense costs and liability subject
to coverage limits) by insurance policies maintained by Seller (as to which
Seller agrees to request and endeavor to obtain from Seller’s insurer, and to
deliver to Buyer promptly upon receipt thereof, a schedule identifying any such
claims or litigation now pending), and (ii) any of the same identified on
Exhibit “F”attached hereto and made a part hereof.  Seller makes no
representation as to any litigation (actual, threatened, or pending) which
arises or results from the actions or omissions of Buyer under the Jack Frost
Lease.  This representation shall survive for a period of nine (9) months after
the Closing Date.

(iv)

That Seller has the full right, power and authority to enter into and perform
this Agreement and to sell and convey the Property to Buyer as herein provided.
 The





6




--------------------------------------------------------------------------------







person(s) executing this Agreement on behalf of Seller has full and complete
authority to do so and to bind Seller thereby, and such execution has been duly
authorized by all requisite action (if any is required) of Seller.  The joinder
of no person or entity other than Seller will be necessary to convey, on the
terms set forth herein, the Property fully and completely to Buyer at Closing.
 The representation contained in the first two sentences of this subparagraph
shall survive for the duration of any obligations or liabilities of Seller under
this Agreement; and the representation contained in the immediately-preceding
sentence of this subparagraph shall merge into Seller’s Deed at Closing and
shall not survive Closing.

(v)

That this Agreement, when executed by Seller, shall constitute a valid, legal
and binding obligation of Seller.  The representation contained in this
subparagraph shall survive as to Seller for the duration of any obligations or
liabilities of Seller’s under this Agreement.

(vi)

Annexed hereto as Part I of Exhibit “G” and made a part hereof is a true and
complete schedule identifying each Lease affecting the Property as of the
Execution Date, together with all amendments thereto.  Each of the Leases
identified on Exhibit “G” and each lease hereafter entered into by Seller with
the consent of Buyer, is referred to as a “Lease”; and all of such leases are
herein collectively included in the terms “Lease” and “Leases” as used in this
Agreement.  Copies of the Leases now existing have been or will be provided to
Buyer, and Seller represents and warrants that such copies delivered or to be
delivered to Buyer by Seller are or will be true and complete.  JFBB
acknowledges that it is in possession of a true and correct copy of the Jack
Frost Lease.  These representations shall survive for a period of nine (9)
months after the Closing Date.

(vii)

The consummation of the transaction contemplated by this Agreement shall not
result in any breach of the provisions of or constitute a default under any
agreement, mortgage, contract or other instrument to which Seller is a party or
by which Seller may be bound.  The representation contained in this subparagraph
shall survive for the duration of any obligations or liabilities of Seller under
this Agreement.

(viii)

To the Seller’s Knowledge, Seller has not received written notice from any
governmental or municipal authority informing Seller that any condition of the
Property constitutes an uncorrected violation(s) of any applicable municipal
code or of any other federal, state or municipal law, ordinance or regulation
affecting the Property and Seller has no actual knowledge of any such condition.
 This representation shall survive for a period of nine (9) months after the
Closing Date.  

(ix)

To the Seller’s Knowledge, Seller has not received any notice that any of the
Permits and Licenses are subject to, or in jeopardy of, revocation or
non-renewal.  This representation shall survive for a period of nine (9) months
after the Closing Date.  

(x)

Seller is a corporation organized and in good standing under the laws of the
Commonwealth of Pennsylvania.  The foregoing representation shall merge into
Seller’s Deed at Closing and shall not survive Closing.





7




--------------------------------------------------------------------------------







(xi)

No person or entity has any option, right of first refusal or similar right to
purchase all or any portion of the Property except for Buyer under the Jack
Frost Lease (“JFBB ROFR”).  The foregoing representation shall merge into
Seller’s Deed at Closing and shall not survive Closing.

(xii)

Seller has not made a general assignment for the benefit of creditors, filed any
voluntary petition in bankruptcy or suffered the filing of any involuntary
petition by Seller’s creditors, suffered the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, suffered the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets, admitted in writing its inability to pay its debts as they come due or
made an offer of settlement, extension or composition to its creditors
generally.  This representation shall survive for a period of one (1) year after
Closing.

(xiii)

The zoning classification for the Real Property is RC - Resort Commercial.

(xiv)

Seller shall take such reasonable steps as necessary, without cost or expense to
Seller, to transfer the registration of the jfbb.com domain name to Buyer.

Seller shall indemnify, defend and hold harmless Buyer from and against all
claims, liabilities, losses, damages (excluding punitive and consequential
damages), penalties and reasonable costs, foreseen or unforeseen including,
without limitation, reasonable counsel, engineering and other professional or
expert fees, which Buyer may incur, resulting directly or indirectly, solely
from any breach of any of the foregoing express representations or warranties by
Seller; provided in each case, however, that Buyer’s written claim stating the
nature of such breach with reasonable particularity shall have been received by
Seller prior to the expiration of the applicable survival period for the
representation or warranty alleged to have been breached.

(b)

Buyer, and where relevant Peak, represents, covenants and warrants both as of
the date hereof (and, as a condition to Seller’s obligation to complete Closing,
Buyer, and where relevant Peak, shall reaffirm at and as of the date of Closing,
and all such representations, covenants and warranties shall survive the Closing
for so long as any of the obligations of Buyer under this Agreement otherwise
remain outstanding) as follows:  

(i)

That Buyer has the full right, power and authority to enter into and perform
this Agreement and to purchase and accept the conveyance of the Property to
Buyer as herein provided.  The person(s) executing this Agreement on behalf of
Buyer has full and complete authority to do so and to bind Buyer thereby, and
such execution has been duly authorized by all requisite action of Buyer.

(ii)

That this Agreement, when executed by Buyer, shall constitute a valid, legal and
binding obligation of Buyer.

(iii)

That the consummation of the transaction contemplated by this Agreement shall
not result in any breach of the provisions of or constitute a default under any
agreement, mortgage, contract or other instrument to which Buyer or Peak is a
party or by which Buyer or Peak may be bound.  





8




--------------------------------------------------------------------------------







(iv)

To Buyer’s Knowledge and Peak’s Knowledge, there is no litigation or proceeding
pending involving the Property, and no material legal action or proceeding is
pending against Buyer or Peak that would impair that Buyer’s ability to perform
its obligations under this Agreement, nor has Buyer or Peak received actual
notice threatening such litigation or proceeding, with the exception only of
(i) any claim or litigation covered (as to defense costs and liability subject
to coverage limits) by insurance policies maintained by Buyer (as to which Buyer
agrees to request and endeavor to obtain from Buyer’s insurer, and to deliver to
Seller promptly upon receipt thereof, a schedule identifying any such claims or
litigation now pending), and (ii) any of the same identified on
Exhibit “K”attached hereto and made a part hereof.  This representation shall
survive for a period of nine (9) months after the Closing Date.

(v)

Except as disclosed on Exhibit “L” attached hereto and made a part hereof, to
Buyer’s Knowledge and Peak’s Knowledge, there are no:  (A) Environmental Claims
(as defined below) that have been asserted or overtly threatened against or with
respect to the Real Property; (B) above-ground or Underground Storage Tanks (as
defined below) that are now, or have been in the past, located in or under the
Real Property, whether or not the same have been registered; (C) Hazardous
Materials (as defined below) which have been discharged, located, stored,
generated, produced, processed, treated or disposed of in, on or under the Real
Property in any quantities, concentrations or manner of use that violate any
presently applicable Environmental Laws and would now or hereafter (under
existing Environmental Laws as presently applied) require remediation
thereunder; (D) presence on the Real Property of any asbestos or asbestos
containing material in any friable state or otherwise in violation of
Environmental Laws; and (E) presence on the Real Property of any transformers
and capacitators containing polychlorinated biphenyls (“PCBs”), and which are
not in compliance with all Environmental Laws.  Any and all “PCB Items”, as
defined in 40 C.F.R., Sec. 761.3, located on or affecting the Real Property, are
identified in “Exhibit “L” hereto.  This representation shall survive for a
period of nine (9) months after the Closing Date.

The term “Hazardous Materials” shall mean any substance, material, waste, gas or
particulate matter which is regulated by any governmental authority, the
Commonwealth of Pennsylvania, or the United States Government, including, but
not limited to any material or substance which is:  (i) defined as a “hazardous
waste”, “hazardous material”, “hazardous substance”, “extremely hazardous
waste”, or “restricted hazardous waste” or words of similar import under any
provision of any applicable Environmental Law; (ii) petroleum or petroleum
products; (iii) asbestos; (iv) polychlorinated biphenyl; (v) radioactive
material; (vi) radon gas; (vii) designated as a “hazardous substance” pursuant
to Section 311 of the Clean Water Act, 33 U.S.C. §1251 et seq. (33 U.S.C.
§1317); (viii) defined as a “hazardous waste” pursuant to Section 1004 of the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C.
§ 6903); or (ix) defined as a “hazardous substance” pursuant to Section 101 of
the Comprehensive Environmental Response, Compensation and Liability Act, 41
U.S.C. § 9601 et seq. (42 U.S.C. § 9601).  The term “Environmental Laws” shall
mean all statutes specifically described in the foregoing sentence and all
federal, state and local environmental health and safety statutes, ordinances,
codes, rules, regulations, orders and decrees regulating, relating to or
imposing liability or standards concerning or in connection with Hazardous
Materials.  The term “Environmental Claim” shall mean any written administrative
regulatory or judicial action, suit, demand, demand letter, claim, lien, notice
of non-compliance or violation, investigation or proceeding relating in any way
to any applicable Environmental Law or any permit issued under





9




--------------------------------------------------------------------------------







any such applicable Environmental Law including, without limitation, (a) by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment as a result of the presence of Hazardous
Materials.  “Tank Laws” shall mean the Pennsylvania Storage Tank and Spill
Prevention Act, 35 Pa. Cons. Stat. § 6020.101, et. seq., the Pennsylvania
Underground Storage Act, 58 Cons. Stat. § 451, et. seq. and the federal
Underground Storage Tank Law (Subtitle I) of the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. § 6901 et seq., together with any amendments
thereto, regulations promulgated thereunder, and all substitutions thereof, and
any successor legislation and regulations.  “Underground Storage Tank” shall
mean each and every “underground storage tank”, whether or not subject to the
Tank Laws, as well as the “monitoring system”, the “leak detection system”, the
“discharge detection system” and the “tank system” associated with the
“underground storage tank”, as those terms are defined by the Tank Laws.

(vi)

There is no ongoing improvement work which Buyer or Peak expects to complete
prior to Closing and no work has been performed at the Real Property by Buyer
which would require an amendment to any existing or the issuance of a new
certificate of occupancy which has not been obtained or which Buyer expects to
obtain prior to Closing.  All bills and claims for labor performed and materials
furnished to or for the benefit of the Property as a result of work performed by
Buyer will be paid in full on the Closing Date or Buyer shall make adequate
provision for the payment thereof to the extent any of the same are unpaid.

(vii)

Buyer and Peak warrant that Buyer is in sole possession of the Leased Premises,
as that term is defined in the Jack Frost Lease, and that Buyer has not
subleased or granted any right of occupancy to any third party, or assigned its
interest in the Jack Frost Lease.  This representation shall survive for a
period of nine (9) months after the Closing Date.

(viii)

Intentionally omitted.

(ix)

Buyer and Peak represent and warrant there are no unpaid obligations due and
owing by Buyer or Peak to any vendors providing goods or services under the Jack
Frost Lease, and that Buyer and Peak shall pay and perform all obligations of
Buyer and Peak under any such service contract arising through the date of
Closing.

(x)

Buyer shall take such reasonable steps as necessary to assist Seller in the
transfer of the registration of the jfbb.com domain name to Buyer.

For purposes of this Agreement, “Buyer’s Knowledge” is limited to the actual
knowledge of Jesse Boyd, Timothy Boyd, and Stephen Mueller, without independent
review, investigation or inquiry.

For purposes of this Agreement, “Peak’s Knowledge” is limited to the actual
knowledge of Jesse Boyd, Timothy Boyd, and Stephen Mueller, without independent
review, investigation or inquiry.





10




--------------------------------------------------------------------------------







Buyer and Peak shall jointly and severally indemnify, defend and hold harmless
Seller from and against all claims, liabilities, losses, damages (excluding
punitive and consequential damages), penalties and reasonable costs, foreseen or
unforeseen including, without limitation, reasonable counsel, engineering and
other professional or expert fees, which Seller may incur, resulting directly or
indirectly, solely from any breach of any of the foregoing express
representations or warranties by Buyer, and where relevant Peak; provided in
each case, however, that Seller’s written claim stating the nature of such
breach with reasonable particularity shall have been received by Buyer, and
where relevant Peak, prior to the expiration of the applicable survival period
for the representation or warranty alleged to have been breached.

(c)

The foregoing representations by Buyer, Peak and Seller do not omit any material
fact, which omission renders the same misleading in any material respect.

(d)

In the event either party shall believe it has a claim for the breach of any of
the foregoing representations and warranties after the completion of the
Closing, such claim shall be asserted in writing to the other party within the
period of survival of such representation or warranty (if any) or the same shall
be deemed to have been waived.  If Buyer actually determines prior to Closing
that any representation, warranty or covenant by Seller has been breached, Buyer
will promptly notify Seller in writing; and failure on the part of Buyer to so
notify Seller shall conclusively be deemed to constitute Buyer’s waiver of such
breach.

6.

Assessments; Violations

(a)

To Seller’s Knowledge, there are no unpaid assessments presently outstanding
against the Property excepting customary real estate taxes not yet due and
payable (subject to allocation as provided elsewhere in this Agreement), and any
unpaid assessments or installments thereof now appearing as a matter of public
record.  Buyer shall be responsible to pay for all installments of municipal or
other governmental assessments levied against the Property after the execution
of the Jack Frost Lease and prior to the Execution Date, or levied against the
Property after the Execution Date by reason of work ordered, commenced and
completed by Buyer prior to the Execution Date, to the extent such installments
become due and payable prior to Closing; and, if Closing occurs, Buyer shall be
responsible to pay for all installments of the foregoing becoming due and
payable after Closing and for all assessments levied against the Property after
the Execution Date by reason of work or improvements ordered, commenced or
completed after the Execution Date, if any.

(b)

In the event that any notice of any violation of any section of any municipal
code or of any other federal, state or municipal law, ordinance or regulation is
received by Seller after the Execution Date but before Closing, Seller shall
give Buyer prompt written notice thereof.  In that event, Buyer shall agree to
correct such violation or to credit to Seller the reasonable estimated cost of
such correction at Closing.  It is intended that the Property is to be conveyed
to Buyer at Closing subject to any presently-existing conditions thereof which
may constitute violations of any section of any municipal code or of any other
federal, state or municipal law, ordinance or regulation.  Accordingly, if any
notice of any violation of any of the section of any municipal code or of any
other federal, state or municipal law, ordinance or regulation affecting the
Property is issued after the Execution Date and before Closing, or if any





11




--------------------------------------------------------------------------------







notice of any violation of any of the section of any municipal code or of any
other federal, state or municipal law, ordinance or regulation affecting the
Property is first received by Seller after the date of Closing (notwithstanding
that such notice may be issued but not received prior to the date of Closing),
Buyer shall be responsible, at Buyer’s sole expense, to cause the same to be
cured and dismissed of record, provided Closing is otherwise completed
hereunder.  Notwithstanding anything to the contrary contained in this
Agreement, Buyer shall be solely responsible for correcting, at its sole cost
and expense, any violation of any of the section of any municipal code or of any
other federal, state or municipal law, ordinance or regulation affecting the
Property which was issued after the execution of the Jack Frost Lease.

(c)

The provisions and obligations under this Paragraph shall survive Closing
hereunder.

7.

Risk of Loss

(a)

The parties agree that no fire or other casualty shall affect the rights and
obligations of the parties under this Agreement, nor shall Seller be required to
repair any damage from a fire or other casualty.  Buyer shall not be permitted
to terminate this Agreement as a result of any damage to the Property from a
fire of other casualty.  As between Buyer and Seller, Seller does not have any
obligation to maintain or repair the Property or to place or maintain or pay for
any property insurance for the Property, and Buyer hereby assumes all risk of
loss or damage to the Property from the date of this Agreement to and including
the Closing.  Buyer hereby irrevocably and unconditionally waives and releases
any claim it may hereafter have or become entitled to assert against Seller
arising from or relating to any such casualty damage or destruction, howsoever
and by whomsoever caused or absence or lapse of property insurance coverage.  If
Seller received insurance proceeds from a fire or other casualty, Seller shall
be entitled to retain the insurance proceeds without accounting for same to
Buyer.

8.

Condemnation

(a)

If, prior to Closing, any part of the Property is condemned by governmental or
other lawful authority asserting the right of eminent domain, or Seller receives
notice of any proposed or actual condemnation, taking by eminent domain, or
similar proceeding with respect to all or any part of the Property, Seller shall
promptly notify Buyer in writing; and, if such taking shall constitute a
Material Taking (as defined below), Buyer shall have the option, by written
notice to Seller or to Seller’s counsel or agent within fifteen (15) days after
Buyer receives written notice from Seller or Seller’s counsel or agent
concerning such condemnation, of (i) terminating this Agreement, whereupon this
Agreement shall be deemed terminated as of the date of notice, and all rights,
duties, obligations and liabilities of the parties hereunder shall cease and
terminate, or (ii) proceeding with the Closing.

(b)

If Buyer does not elect (or does not have the right to elect) to terminate this
Agreement pursuant to subparagraph 8(a), above, then Seller shall not consent to
a negotiated or compromise settlement of any condemnation, eminent domain or
other similar proceeding without the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed.  If Buyer
does not elect to terminate this Agreement as aforesaid, this Agreement shall
remain in full force and effect as to any residue of the Property





12




--------------------------------------------------------------------------------







not taken or proposed to be taken by condemnation or eminent domain or other
similar proceedings and Seller shall credit the entire amount of any
condemnation or eminent domain awards or proceeds to Buyer at Closing hereunder,
or, in the event such proceeds have not been paid to Seller as of the date of
Closing, Seller shall irrevocably assign to Buyer, at Closing, Seller’s right to
receive such proceeds, and excepting any expenditures for which Seller is
entitled to be repaid out of such proceeds (which shall be settled with the
insurer cooperatively by Seller and Buyer, acting reasonably and in good faith),
Buyer shall, after Closing, have the sole right to settle any claim in
connection therewith.

(c)

A “Material Taking” shall mean any condemnation, taking by eminent domain or any
similar proceeding which adversely affects the Real Property by:  (i) preventing
the use of the Ski Area Parcel as a public ski area (ii) eliminating access to
the Property from any public roads abutting the Real Property; or
(iii) diminishing materially the number of parking spaces available on the Real
Property (after reasonable relocation thereof), so as to prevent the use of the
Ski Area Parcel as a public ski area.

9.

Buyer’s Inspections and Tests; Subdivision Approvals

(a)

Buyer and Seller agree that Buyer, its agents, employees, inspectors and
contractors, may go upon the Property for the purpose of making such surveys,
plans, tests, studies, inspections and any other reviews and examinations as
Buyer may reasonably desire, in all cases using reasonable care to avoid damage
to the Property and interference with the operations of the Property by Buyer.
 Such right shall continue for so long as this Agreement remains in full force
and effect.  Buyer shall promptly repair any damage caused to the Property or
any part thereof by Buyer or its agents, employees, inspectors or contractors,
and shall restore such damaged portion to substantially the same condition as
existed prior to such damage; and Buyer shall indemnify and hold harmless
Seller, and its partners, and their respective successors and assigns, and each
of them from any injury to persons or damage to property (and any related
expenses, including without limitation reasonable attorney’s fees and costs)
arising solely from the acts or omissions of Buyer, its agents, employees,
inspectors or contractors in making any of such surveys, plans, tests, studies,
inspections, reviews and examinations on the Property.  The provisions and
obligations under this subparagraph shall survive Closing hereunder or the
earlier expiration or termination of this Agreement.  Seller shall cause its
employees and agents to cooperate with Buyer in connection with Buyer’s
reasonable inspections under this Paragraph, without any cost or expense to
Seller.

(b)

Seller has prepared and filed an application or applications to subdivide
(“Subdivision Application”) the Overall Seller Property to create, among other
things, the Ski Area Parcel, Future Parking Parcel One, Future Parking Parcel
Two and Existing Parking Parcel.  

(c)

No Subdivision Application submission shall be binding on Seller or the Overall
Seller Property if the Closing does not occur, it being understood that in the
event of a default by Buyer under this Agreement, Seller may, at its sole
option, shall promptly and diligently withdraw all pending applications and
submissions.

(d)

Buyer will cooperate as reasonably required in Seller’s Subdivision Application
including, without limitation, executing all required application forms, being a
co-





13




--------------------------------------------------------------------------------







applicant if necessary, supporting the Seller’s Subdivision Application before
any appropriate governmental authority or other approving body or court of
appropriate jurisdiction and satisfying all conditions of approval of said
Subdivision Application.  

(e)

Buyer and Seller shall share equally all costs and expenses incurred by Seller
related to Seller’s Subdivision Application relating to (i) the assessment of
any impact fee or assessment by Kidder Township, and (ii) the preparation of the
Survey.  The obligation of Buyer to share equally all costs and expenses
incurred by Seller in the preparation of the Survey as required herein shall
survive Closing or any termination of this Agreement.

(f)

Subject to Section 12, Closing shall not occur until the Seller has obtained the
Subdivision Approval (hereafter defined).  “Subdivision Approval” means all
approvals and permits related to Seller’s Subdivision Application have been
approved by the appropriate governmental authority or other approving body in
final, unappealed and unappealable form and include terms and conditions
mutually acceptable to Seller and Buyer in their respective reasonable
discretion, and any appeal from the Seller’s Subdivision Application being
finally adjudicated in the court of appropriate jurisdiction permitting the
subdivision in terms and conditions mutually acceptable to Seller and Buyer in
their respective reasonable discretion.

(g)

Seller and Purchaser shall diligently cooperate in good faith as reasonably
required to effectuate the Subdivision Approval and to cause the subdivision
deed or plat that is approved in accordance with the Subdivision Approval to be
filed as soon as reasonably possible after execution of this Agreement; such
cooperation shall include without limitation, causing the subdivision deed or
plat to be signed as legally required, and entering into any developer’s
agreement or similar agreement as required by Kidder Township and Carbon County
as a condition to Kidder Township causing the subdivision plat to be signed
(collectively, “Subdivision Perfection”).

10.

Office Lease/ Parking License/ Ski License/ Equipment Licenses.

(a)

Buyer agrees to enter into a lease agreement with Seller at Closing in order to
lease a portion of the Property to Seller (“Seller Leased Premises”), for the
use of Seller as a real estate office with related parking (“Office Lease”), a
copy of which Office Lease is attached hereto as Exhibit “M”.  

(b)

Seller agrees to enter into a license agreement with Buyer at Closing in order
to license a portion of the Overall Seller Property (the “Overlook Area”) for
use by Buyer for accessory parking for the use of the Ski Area Parcel as the
Jack Frost Mountain Ski Area (the “Overlook Area Parking License Agreement”), a
copy of which Overlook Area Parking License Agreement is attached hereto as
Exhibit “N”.

(c)

Seller agrees to enter into a license agreement with Buyer at Closing in order
to license the Overlook Area and another portion of the Overall Seller Property
(the “Lodge Area”) for use by Buyer for skiing purposes for the use of the Ski
Area Parcel as the Jack Frost Mountain Ski Area (the “Overlook Area/ Lodge Area
Ski License Agreement”), a copy of which Overlook Area/ Lodge Area Ski License
Agreement is attached hereto as Exhibit “N-1”.





14




--------------------------------------------------------------------------------







(d)

Seller agrees to enter into a license agreement with Buyer at Closing in order
to license a portion of the Overall Seller Property (the “Tubing Parking Area”)
for use by Buyer for overflow parking for the use of the Jack Frost Mountain Ski
Area tubing operation at the Ski Area Parcel (the “Tubing Area Parking License
Agreement”), a copy of which Tubing Area Parking License Agreement is attached
hereto as Exhibit “N-2”.

(e)

Seller agrees to enter into a license agreement with Buyer at Closing in order
to license a portion of the Overall Seller Property (the “Equipment Area One”)
for use by Buyer for storage of equipment for the use of the Ski Area Parcel as
the Jack Frost Mountain Ski Area (the “Equipment Area One License Agreement”), a
copy of which Equipment Area One License Agreement is attached hereto as
Exhibit “N-3”.

(f)

Seller agrees to enter into a license agreement with Buyer at Closing in order
to license a portion of the Overall Seller Property (the “Equipment Area Two”)
for use by Buyer for storage of equipment for the use of the Ski Area Parcel as
the Jack Frost Mountain Ski Area (the “Equipment Area Two License Agreement”), a
copy of which Equipment Area Two License Agreement is attached hereto as
Exhibit “N-4”.

11.

Conditions to Obligations; “As Is” Sale

(a)

Seller’s obligations under this Agreement are contingent upon (i) all of the
representations and warranties of the other Buyer and Peak contained herein
being true and correct in all material respects, and the same shall remain true
and correct in all material respects as though made as of the Closing Date, and
(ii) the performance by Buyer and Peak of all of its respective covenants and
obligations herein contained, including delivery of the Buyer’s Closing
Documents at Closing, and (iii) the removal from the Remaining Seller Property
by Buyer (other than that located within Equipment Area One and Equipment Area
Two), at Buyer’s sole cost and expense, of all personal property, equipment,
debris and garbage of Buyer and Peak and restoration by Buyer, at Buyer’s sole
cost and expense, of such affected Remaining Seller Property to a condition
reasonably satisfactory to Seller; and (iv) the simultaneous closing of the sale
of Big Boulder Property to Buyer pursuant to the Big Boulder Agreement of Sale,
and (v) the approval by the Board of Directors of Blue Ridge Real Estate Company
of the transaction contemplated by this Agreement.  For purposes of this
Agreement, the Big Boulder Property shall mean the Property (as that term is
defined in the Big Boulder Agreement of Sale).  For purposes of this Agreement,
the Big Boulder Agreement of Sale shall mean that Agreement of Sale by and
between Big Boulder Corporation, as seller, and [Buyer], as buyer concerning the
Big Boulder Ski Area.

(b)

Buyer’s obligations under this Agreement are contingent upon (i) all of the
representations and warranties of the Seller contained herein being true and
correct in all material respects, and the same shall remain true and correct in
all material respects as though made as of the Closing Date, and (ii) the
performance by the Seller of all of its covenants and obligations herein
contained, including delivery of the Seller’s Closing Documents at Closing, and
(iii) in the case of Buyer’s obligation to pay the Purchase Price and to
complete Closing, title to the Property shall be in the condition required under
Paragraph 4 of this Agreement, and (iv) the simultaneous closing of the sale of
Big Boulder Property to Buyer pursuant to the Big Boulder Agreement of Sale.





15




--------------------------------------------------------------------------------







(c)

THE ENTIRE AGREEMENT BETWEEN SELLER AND BUYER WITH RESPECT TO THE PROPERTY AND
THE SALE THEREOF IS EXPRESSLY SET FORTH IN THIS AGREEMENT, AND THE PARTIES ARE
NOT BOUND BY ANY AGREEMENT, UNDERSTANDINGS, PROVISIONS, CONDITIONS,
REPRESENTATIONS OR WARRANTIES OTHER THAN AS ARE EXPRESSLY SET FORTH AND
STIPULATED HEREIN.  EXCEPTING ONLY THE EXPRESS REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER CONTAINED HEREIN, THE PROPERTY IS BEING SOLD “AS IS, WHERE
IS” IN ITS PRESENT CONDITION AND WITH ALL FAULTS, AND SELLER HAS NOT MADE AND
DOES NOT MAKE ANY WARRANTY OR REPRESENTATION OF ANY KIND OR CHARACTER WHATSOEVER
WITH RESPECT TO THE PROPERTY, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO MATTERS OF TITLE (OTHER THAN
SELLER’S WARRANTY OF TITLE SET FORTH IN THE DEED(S) TO BE DELIVERED AT CLOSING),
ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITIONS, AVAILABILITY OF
ACCESS, INGRESS OR EGRESS, OPERATING HISTORY OR PROJECTIONS, VALUATIONS,
GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING
RELATED TO OR AFFECTING THE ECONOMIC, FUNCTIONAL, ENVIRONMENTAL OR PHYSICAL
CONDITION OF THE PROPERTY.  BUYER ACKNOWLEDGES THAT BUYER HAS THE RIGHT TO HAVE
THE PROPERTY INDEPENDENTLY INSPECTED AND, EXCEPT FOR THE EXPRESS REPRESENTATION
AND WARRANTIES OF SELLER CONTAINED HEREIN, BUYER IS RELYING SOLELY ON THIS
INSPECTION.  BUYER ACKNOWLEDGES THAT IT HAS CONTINUOUSLY OPERATED THE PROPERTY
PURSUANT TO THE JACK FROST LEASE SINCE DECEMBER 1, 2005.  BUYER REPRESENTS THAT
IT IS A KNOWLEDGEABLE PURCHASER OF REAL ESTATE AND THAT, EXCEPT FOR THE EXPRESS
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER CONTAINED HEREIN, IT IS
RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER’S CONSULTANTS, AND THAT
SELLER HAS AFFORDED BUYER AND PEAK WITH A FULL AND COMPLETE OPPORTUNITY TO MAKE
ITS OWN INDEPENDENT INVESTIGATION OF THE PROPERTY AND ALL MATTERS PERTAINING
THERETO, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AND, UPON CLOSING AND EXCEPT FOR THE EXPRESS REPRESENTATION
AND WARRANTIES OF SELLER CONTAINED HEREIN, BUYER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND
INVESTIGATIONS.  AS OF THE DATE OF CLOSING, BUYER HEREBY WAIVES AND RELEASES,
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, ANY PAST OR FUTURE
CLAIMS OR CAUSES OF ACTION AGAINST SELLER CONCERNING THE PROPERTY.  BUYER HEREBY
DISCLAIMS THE EXISTENCE OF OR RELIANCE UPON ANY WARRANTY (EXCEPT FOR THE EXPRESS
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER CONTAINED HEREIN) OR IMPLIED
WARRANTY INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR USE.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE
PRECEDING PARAGRAPHS AND ELSEWHERE UNDER ANY EXPRESS TERM OF THIS





16




--------------------------------------------------------------------------------







AGREEMENT, NO AGREEMENT, REPRESENTATION OR WARRANTY MADE BY SELLER OR BUYER
HEREIN SHALL SURVIVE CLOSING, AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL SUCH AGREEMENTS, REPRESENTATIONS AND WARRANTIES SHALL BE MERGED IN
SUCH CLOSING.  BUYER EXPRESSLY AGREES THAT SELLER IS NOT LIABLE OR BOUND IN ANY
MATTER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS, OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO
HEREIN.

(d)

If any condition precedent described in this Section 11(a) above shall remain
unsatisfied as of Closing, then in addition to any other rights and remedies
pursuant to this Agreement, Seller, in its sole discretion may terminate this
Agreement prior to Closing by delivery of written notice of termination to the
Buyer, and upon such election to terminate, the Escrow Agent shall, as
applicable, return to Seller the Seller’s Closing Documents and return to Buyer
the Buyer’s Closing Documents, and thereafter this Agreement shall be null and
void, and the parties hereto shall have no further rights and obligations under
this Agreement other those which specifically survive termination.

(e)

If any condition precedent described in this Section 11(b) shall remain
unsatisfied as of Closing, then in addition to any other rights and remedies
pursuant to this Agreement, Buyer, in its sole discretion may terminate this
Agreement prior to Closing by delivery of written notice of termination to the
Seller, and upon such election to terminate, the Escrow Agent shall, as
applicable, return to Seller the Seller’s Closing Documents and return to Buyer
the Buyer’s Closing Documents and the Deposit (less Buyer’s portion of and
survey and subdivision costs, which shall be paid to Seller) shall also be
refunded to Buyer, and thereafter this Agreement shall be null and void, and the
parties hereto shall have no further rights and obligations under this Agreement
other those which specifically survive termination.

12.

Closing.

Closing of title hereunder (“Closing”) will be held at the offices of the Title
Company, at 10:00 A.M. local time on that date which is no later than seven (7)
days after Seller provides Buyer with written notice that Seller is ready to
close, TIME BEING OF THE ESSENCE, (the “Closing Date”), or at such other
definite place and time and/or prior date as Seller and Buyer may agree upon in
writing; provided, however that Closing shall occur no later than December 30,
2011 (“Outside Closing Date), TIME BEING OF THE ESSENCE.  Unless otherwise
agreed between Buyer and Seller, the transaction contemplated hereby shall also
be closed by means of the concurrent delivery of the documents of title and the
conveyancing documents, and the payment of the Purchase Price subject to the
adjustments expressly provided for under the terms of this Agreement.  Buyer
shall pay for any administrative charges or closing fees of the Title Company
and Escrow Agent for the conduct of Closing, if any.  

13.

Provisions with Respect to Closing

(a)

At Closing, Seller shall deliver possession of the Property to Buyer subject to
possession by the Tenants under the Leases, and Seller shall execute (where
applicable) and





17




--------------------------------------------------------------------------------







deliver, or cause to be delivered, to Buyer the following, in addition to all
other documents mentioned elsewhere in this Agreement (collectively, Seller’s
Closing Documents”):

(i)

A Special Warranty Deed (“Deed”), in recordable form, executed and acknowledged
by Seller in favor of Buyer with respect to the Real Property owned by Seller,
conveying that portion of Seller’s fee title interest in such Real Property as
set forth in this Agreement to Buyer (subject only to the Permitted Exceptions)
and the Deed Restrictions, in the form attached hereto as Exhibit “O”.

(ii)

An updated schedule of the Leases then in effect and an updated schedule of
security deposits held by Seller under the Leases, provided, however, that a
default by any Tenant under any of the Leases, or the expiration of any of the
Leases by the natural lapse of the term thereof, shall not affect Buyer’s
obligation to complete Closing hereunder.

(iii)

Originals of the Leases and guarantees thereof (or copies thereof certified by
Seller to be true and complete if Seller is unable to locate originals thereof)
and copies of all other records which are in the possession or control of Seller
and which are reasonably necessary for the operation of the Property.  All
security deposits (including all letters of credit and other non-cash security
devices), and all interest earned thereon required to be paid to the applicable
Tenant(s), shall be delivered by Seller to Buyer at Closing by actual delivery
of documents or sums, transfer of accounts (with delivery of all transfer
documents required by the depository institution) or, in the case of cash,
credit to the Purchase Price.  Seller also shall deliver to Buyer original
counterparts of the Licenses and Permits, or certified copies of same if Seller,
using its good faith reasonable efforts, are unable in any instance to deliver
originals.

(iv)

A letter to the Tenants in the Real Property (in form reasonably acceptable to
Buyer) signed by Seller and Buyer and stating that the Property and the Leases
(and the Tenants’ security deposits held under the Leases) have been conveyed
(and turned over) to Buyer and that the rent and other charges payable under the
Leases thereafter should be paid to Buyer or Buyer’s designee.

(v)

A duly executed and acknowledged Lease Termination Agreement (“Lease Termination
Agreement”) in the form of Exhibit “P” attached hereto and made a part hereof.  

(vi)

A duly executed and acknowledged Assignment and Assumption of Licenses, Permits,
Approvals and Trademarks, Permits and Licenses (“License Assignment”), in the
form of Exhibit “R” attached hereto and made a part hereof, sufficient to
transfer and convey the landlord’s interest in, to and under the licenses,
permits, approvals and Licenses, Permits, Approvals and Trademarks, Permits and
Licenses.

(vii)

A duly executed and acknowledged Declaration of Covenants, Easements and
Restrictions (“Easement Agreement”), in the form of Exhibit “T” attached hereto
and made a part hereof.

(viii)

A duly executed and acknowledged Overlook Area Parking License Agreement.





18




--------------------------------------------------------------------------------







(ix)

A duly executed and acknowledged Overlook Area/ Lodge Area Ski License
Agreement.

(x)

A duly executed and acknowledged Tubing Area Parking License Agreement

(xi)

A duly executed and acknowledged Equipment Area One License Agreement.

(xii)

A duly executed and acknowledged Equipment Area Two License Agreement.

(xiii)

A duly executed and acknowledged Office Lease.

(xiv)

The Memorandum of Right of First Refusal as defined in Section 24 hereof, in the
form of Exhibit “X” attached hereto and made a part hereof.;

(xv)

An affidavit executed by Seller and confirming that Seller is a “U.S.  person”
and not a “foreign person” within the meaning of Section 1445 of the Internal
Revenue Code of 1986, as amended (“Code”).

(xvi)

Such information, if any, as may be required by the closing agent for Real
Estate 1099-B Report Filing pursuant to Section 6045 of the Code.

(xvii)

A bill of sale, in the form of Exhibit “Z” attached hereto and made a part
hereof, transferring the Personal Property (if any) and containing Seller’s
warranty that title to the Personal Property so transferred by Seller is good
and marketable and free and clear of all liens, security interests and other
encumbrances excepting the Leases and Permitted Exceptions.

(xviii)

A title affidavit in customary form, in favor of the Title Company, together
with delivery by Seller of such reasonable and customary affidavits and other
instruments, organizational documents of Seller, and good standing certificates,
reasonably requested by the Title Company evidencing the power and authority of
Seller to convey title to the Property as required under this Agreement, and to
enable the Title Company to insure such title as contemplated in Paragraph 4 of
this Agreement.  

(xix)

A certificate or restatement indicating that the representations and warranties
of Seller made in Paragraph 5 of this Agreement are true and correct in all
material respects as of the Closing Date, or if there have been any changes, a
description thereof.

(xx)

A settlement statement setting forth the Purchase Price and all credits and
adjustments.

(xxi)

In the event Buyer shall be entitled to receive any proceeds of insurance, or
the proceeds of any award arising out of any condemnation or eminent domain
proceeding, or any unpaid claim(s) for such award or proceeds, under Paragraphs
7 or 8 of this Agreement, Seller shall execute and deliver to such proper
instruments as shall be reasonably





19




--------------------------------------------------------------------------------







required for the transfer to Buyer of all right, title and interest, if any, of
Seller in and to any such award, proceeds or claim to the full extent of Buyer’s
entitlement thereto.

(xxii)

Release of Property from any Seller mortgage(s).

(b)

At Closing, Buyer shall (i) deliver to Seller the balance of the Purchase Price
in accordance with Paragraph 3(b), above; and (ii) execute and deliver, or cause
to be executed and delivered, to Seller (and Title Company, as appropriate) the
following, in addition to all other documents mentioned elsewhere in this
Agreement (collectively, Buyer’s Closing Documents”):

(i)

To the Title Company:

(A)

such title affidavit and such other reasonable and customary affidavits and
other instruments, organizational documents of Buyer, partner, member or
shareholder consents (if required in any instance by the organizational
documents of Buyer or by any governing statute) and good standing certificates,
reasonably requested by the Title Company evidencing the power and authority of
Buyer to accept conveyance of title to the Property as required under this
Agreement, and to enable the Title Company to insure such title as contemplated
in Paragraph 4 of this Agreement.

(ii)

To Seller:

(A)

Intentionally Omitted;

(B)

Intentionally Omitted;

(C)

Intentionally Omitted;

(D)

Intentionally Omitted;

(E)

Intentionally Omitted;

(F)

Intentionally Omitted;

(G)

Release of Leasehold Mortgage;

(H)

The Office Lease;

(I)

The Lease Termination Agreement;

(J)

The License Assignment;

(K)

The Easement Agreement;

(L)

The Overlook Area Parking License Agreement;

(M)

The Overlook Area/ Lodge Area Ski License Agreement;





20




--------------------------------------------------------------------------------







(N)

Tubing Area Parking License Agreement

(O)

Equipment Area One License Agreement

(P)

Equipment Area Two License Agreement

(Q)

The Memorandum of Right of First Refusal;

(R)

In the event the interest of Buyer under this Agreement shall be assigned in any
manner permitted under this Agreement, Buyer and such assignee shall deliver to
Seller an original counterpart of a written assignment and assumption of this
Agreement.

(S)

A settlement statement setting forth the Purchase Price and all credits and
adjustments.

(c)

The following items shall be prorated and adjusted as of midnight of the date
preceding the date of the Closing.  To the extent that the amounts of the items
to be adjusted are not reasonably ascertainable as of the date of Closing, they
shall be adjusted as promptly after Closing as the amounts thereof can be
ascertained:

(i)

Real estate taxes for the fiscal tax year(s) in which the Closing shall occur
(and Seller shall pay all real estate taxes for all prior fiscal tax years).

(ii)

Utility (including, without limitation, electricity, gas, steam, telephone and,
water and sewer charges), if any, not otherwise separately metered and billed
directly to Tenants under Leases by utility providers.  If the Closing Date
shall occur before the current water rates and charges and sewer taxes and rents
are finally fixed, the apportionments thereof made on the date of Closing shall
be upon the basis of the water or sewer rates for the preceding year applied to
the latest assessed valuation and in each case, the same shall be re-apportioned
upon issuance of the actual bills for the periods in question.  Seller shall
furnish readings of the water, electric and other utility meters at the Property
on or as near as reasonably possible to the date of Closing.  Seller shall
cooperate with Buyer to provide, as of such date, for a cancellation of
electricity and other utility services in Seller’s name and a resumption
thereof, without interruption, in Buyer’s name (excluding services separately
metered and billed directly to Tenants under Leases).  All utility billings to
Tenants under Leases shall be adjusted as of the date of Closing.

(d)

All real estate transfer taxes that result from the payment of the Purchase
Price under this Agreement shall be borne by the parties equally, provided,
however, that Seller shall not be responsible for the payment of any real estate
transfer taxes which are imposed as a result of the assignment of this Agreement
by Buyer to any permitted assignee (“Assignment Tax”), and provided further that
Buyer shall be solely responsible for the payment of any Assignment Tax.  Buyer
shall pay for all recording fees for the recording of the Deeds, and any of the
Seller’s Closing Documents (other than (i) any mortgage release required to be
obtained by the Seller in accordance with Section 4, and (ii) any subordination,
non-disturbance and attornment agreement required to be obtained by Seller
pursuant to this Agreement) and Buyer’s Closing Documents to be recorded
pursuant to this Agreement.  Buyer and Seller shall share





21




--------------------------------------------------------------------------------







equally the cost of the Survey to subdivide the Property.  Buyer shall pay the
cost of the cost of the all title searches, the Title Commitment and the Title
Policy and any title endorsement.  Each party shall bear the expense of its own
counsel.

(e)

Buyer shall pay all sales and use taxes imposed in connection with the transfer
of the Personal Property.

(f)

At or before Closing, Seller shall pay all brokerage, leasing and other
commissions and fees due and payable for the current term (and any preceding
terms) of each Lease existing as of the Execution Date and any Leases hereafter
made by Seller without first obtaining the approval of Buyer; provided and
except that Buyer shall assume in writing, and shall reimburse to Seller and
shall pay when due and payable (and shall indemnify and hold Seller harmless
from and against (including all reasonable attorneys fees and costs)) all
brokerage, leasing and other commissions and fees and associated expenses:
 (i) becoming due and payable on account of any renewal or extension of any
Lease, or the expansion of any leased premises under any Lease listed on
Exhibit __ hereto, following the date of Closing, and (ii) becoming due and
payable after the Execution Date on account of any Leases made with Buyer’s
approval following the Execution Date, or any extensions, renewals or expansions
of existing Leases through the exercise, after the Execution Date, of rights of
extension, renewal or expansion now contained in any Lease or pursuant to any
other renewals, extensions or expansions made with Buyer’s approval following
the Execution Date.  At or prior to Closing, Seller shall provide to Buyer
written statements from all parties to be paid brokerage, leasing and other
commissions and fees for which Seller is responsible under this subparagraph
(f), confirming that all such brokerage, leasing and other commissions and fees
have been paid by Seller in full.  At Closing Seller shall have performed all
work required under any Lease, except (A) any Lease made with Buyer’s approval
after the Execution Date, and (B) any work requested by any Tenant (in
connection with any renewal, extension or expansion, or otherwise) and approved
by Buyer for which Buyer shall have agreed in writing to assume responsibility.

The provisions and obligations under this Paragraph 13 shall survive Closing
hereunder.

14.

Brokerage

(a)

Each of the parties hereto represents and warrants that it has not dealt with
any broker, finder or real estate consultant (“Broker”) in connection with this
transaction.  Seller shall indemnify Buyer against, and hold Buyer harmless
from, any claim for brokerage commissions made against Buyer in connection with
this transaction by Broker or any other person or entity claiming a commission
through its relationship with Seller.  Buyer shall indemnify Seller against, and
hold Seller harmless from, any and all claims for brokerage commissions made
against Seller by Broker and any other person or entity claiming a commission in
connection with this transaction through its relationship with Buyer.

(b)

This Paragraph 14 shall survive Closing hereunder.





22




--------------------------------------------------------------------------------







15.

Operations Prior to Closing

Except as required by the Leases, and except as otherwise expressly provided
herein (including subparagraph (g), below), until the Closing or earlier
termination of this Agreement:

(a)

Seller will not make any commitment on behalf of or which would be binding upon
Buyer without first obtaining Buyer’s written consent (except as otherwise
expressly provided herein and any commitment made at the request of or with the
approval of Buyer);

(b)

Subject to the rights of Buyer under the Jack Frost Lease, Seller (i) will keep
and maintain the Property in the same order, repair and condition as shall exist
at the time of the execution of this Agreement, excepting improvements approved
by Buyer, ordinary wear and tear and casualty damage, (ii) will not cause or
permit any change in use or condition of the Property (except a Permitted
Change) which shall violate or breach any laws, zoning ordinances or building
permits nor commit any waste or nuisance, provided, however that submission of
the Subdivision Application and pursuit of Subdivision Approval shall not
constitute a violation of this provision, (iii) will promptly advise Buyer of
any litigation, arbitration, or administrative hearing before any governmental
agency concerning or affecting the Property arising or threatened after the
Execution Date, and (iv) will maintain in full force and effect, and shall pay
all premiums for, the Seller policies of insurance now in effect with respect to
the Property; but Seller shall not be required to make any improvement to the
presently-existing condition of the Property;

(c)

Seller will not sell, assign, or convey any right, title, or interest whatsoever
in or to the Property or create or permit to exist any lien, encumbrance, or
charge thereon without promptly discharging the same, except as otherwise
expressly provided for herein;

(d)

Subject to the rights of Buyer under the Jack Frost Lease, and except as
otherwise approved by Buyer, Seller will not modify, amend, enter into or renew
any lease, service contract or other obligation pertaining to the Property or
the operation thereof without the prior written consent of Buyer, no contract
for or on behalf of or affecting the Property shall be negotiated or entered
into which cannot be terminated as of and after Closing without charge, cost,
penalty, or premium, and no Lease shall be renewed, extended, modified or
canceled (except as any Tenant shall be entitled under the present terms of its
Lease) during its term, nor shall any new lease be executed without the prior
written consent of Buyer.  Any renewals or extension of existing Leases or new
leases approved by Buyer pursuant to this paragraph (d) shall be included within
the term “Leases”.  Seller shall not, without first obtaining the prior written
consent of Buyer:  (i) enter into any agreement not existing as of the Execution
Date requiring Buyer to perform any work for or on behalf of any Tenant after
the Closing Date; (ii) accept the surrender of any Lease except by reason of
default on the part of the contractor or Tenant, or grant any material
concession, or any rebate, allowance or free rent for any period from and after
the Closing Date not provided for in any Lease as of the Execution Date;
(iii) remove any Personal Property located in or on the Property, except as may
be required for repair and replacement.  All replacements shall be free and
clear of liens and encumbrances and shall be of quality at least equal to the
replaced items and shall be deemed included in this sale,





23




--------------------------------------------------------------------------------







without cost or expense to Buyer; provided that nothing contained herein shall
require Seller to make any replacements except in the case of Seller’s removal
of now-existing Personal Property.

(e)

Seller shall observe and keep in full force and effect all licenses and permits
now in effect with respect to the Property and shall perform all its obligations
under, and shall not voluntarily terminate any Lease, or any other agreements
that are necessary to carry on and conduct the present business being conducted
upon the Property, and shall carry on and conduct such business in substantially
the same manner as such business is now and has heretofore been carried on,
including (but not limited to) maintenance of the insurance policies now in
effect with respect to the Property.

(f)

Seller promptly shall provide copies to Buyer upon Seller’s receipt hereafter of
any:  notice from any party alleging that Seller is in default of its
obligations under any of the Leases, or any permit or agreement affecting the
Property or any portion thereof; any tax bill, notice of assessment or notice of
change in a tax rate or assessment affecting the Property; any notice of a
taking or condemnation affecting or relating to the Property; any notice
instituting or asserting any material claim, action, investigation or proceeding
affecting the Property; or any notice from a Tenant under any of the Leases
terminating, expanding or extending, or seeking to terminate, expand or extend
its lease, or asserting any material default on the part of the landlord
thereunder; or any notice from any governmental authority asserting any
violation of law with respect to the Property.

(g)

Seller shall not, after the Execution Date and during the continuance of this
Agreement, without the consent of Buyer, enter into any service contract
regarding the Property, or renewal or extension thereof, unless each such
contract or renewal or extension shall permit Seller to terminate such contract
at or prior to the Closing Date, and Seller shall terminate such contracts at or
prior to the Closing Date unless in any instance otherwise expressly requested
by Buyer.  A copy of any such service contract or renewal or extension thereof
made by Seller after the Execution Date shall promptly be delivered by Seller to
Buyer.

16.

Default

(a)

If Buyer defaults hereunder (including any failure of the conditions stated in
Paragraph 11(a) above), then Seller’s sole remedy prior to Closing (except with
regard to Buyer’s obligations under Paragraph 9 (a), above) shall be to retain
the Deposit with any interest earned thereon, as liquidated damages and not as a
penalty, which amount is the best estimate by the parties of the damages Seller
would suffer from such breach, it being agreed that Seller’s damages are
difficult if not impossible to ascertain, and thereupon this Agreement shall
terminate and thereafter neither party shall have any further rights, duties,
obligations or liabilities hereunder.  Seller waives any right to specific
performance or actual damages it may have on account of any default by Buyer
hereunder.

(b)

If Seller defaults hereunder (including any failure of the conditions stated in
Paragraph 11(a) above), or Seller affirmatively takes any wrongful action which
prevents Seller from conveying title to the Property in accordance with the
terms of this Agreement, then Buyer sole remedies shall be (i) the right to
specific performance (in which event, and if Buyer shall prevail in obtaining
the remedy of specific performance by final unappealed and





24




--------------------------------------------------------------------------------







unappealable judgment, Seller also shall be obligated to pay to Buyer the
reasonable attorney’s fees and costs of suit actually incurred by Buyer in such
suit or action), or (ii) to terminate the Agreement and receive a refund of the
Deposit by the Escrow Agent.  

(c)

In the instance in which liquidated damages have been specified herein, the
parties acknowledge that the applicable sum specified is intended as liquidated
and final monetary damages and not as a penalty, and that such specified amount
is the best estimate by the parties of the damages Seller would suffer from such
breach, it being agreed that Seller’s damages are and would be difficult if not
impossible to ascertain.

(d)

The provisions of this Paragraph 16 shall survive Closing.

17.

Time of Essence

The time for the Closing and all other times referred to for the performance of
any of the obligations of either party under this Agreement are agreed to be of
the essence to this Agreement; and time wherever mentioned herein is not to be
extended except by consent in writing signed by all parties.

18.

Waiver of Conditions

Buyer shall have the right, in the sole and absolute exercise of its discretion,
to waive any of the terms or conditions of this Agreement which are strictly for
the benefit of Buyer and to purchase the Property in accordance with the terms
and conditions of this Agreement which have not been so waived.  Any such waiver
shall be made by notice in writing to Seller delivered at or prior to the
Closing.  Seller shall have the right, in the sole and absolute exercise of its
discretion, to waive any of the terms or conditions of this Agreement which are
strictly for the benefit of Seller and to sell and convey the Property in
accordance with the terms and conditions of this Agreement which have not been
so waived.  Any such waiver shall be made by notice in writing to Buyer
delivered at or prior to the Closing.  Excepting Seller’s express
representations contained herein which by the terms hereof are intended to
survive Closing, completion of Closing by Buyer shall be deemed a waiver of all
conditions to Buyer’s obligations set forth in this Agreement.

19.

Further Assurance

Upon request, at any time after Closing, Seller and Buyer will execute and
deliver such further instruments of conveyance and transfer and take such other
action as the requesting party may reasonably request to convey and transfer
effectively to Buyer any of the Property to be sold hereunder, and to assist
Buyer in the reduction to possession of any such Property or otherwise to
effectuate the intentions of the parties as set forth in this Agreement.  The
provisions and obligations under this Paragraph shall survive Closing hereunder.

20.

Integration-Merger

This Agreement contains the final and entire agreement between the parties
hereto and they shall not be bound by any terms, conditions, statements or
representations, oral or written, not contained herein.  All understandings and
agreements heretofore made between the





25




--------------------------------------------------------------------------------







parties are merged in this Agreement, which alone fully and completely expresses
the agreement of the parties and which may not be changed, modified or
terminated except by a written instrument signed by the parties.

21.

No Recording

This Agreement shall not be lodged for recording in any place or office of
public record and any action in violation of this provision shall be deemed to
be a default hereunder and shall permit the other party to terminate this
Agreement immediately by written notice; provided, however, the filing or
recording of this Agreement as part of any proceedings instituted in any court
of competent jurisdiction to enforce the provisions of this Agreement shall not
be deemed to be a breach of this Paragraph 21.

22.

Notice

All notices, demands or requests required or permitted to be made pursuant to,
under or by virtue of this Agreement must be in writing and mailed, postage
prepaid and by certified or registered mail, return receipt requested, or
delivered by Federal Express or other reputable independent overnight delivery
service providing written evidence of delivery, or by hand delivery with written
evidence of delivery, addressed as follows:

To Seller:

Blue Ridge Real Estate Company
Route 940 and Moseywood Road
P O Box 707
Blakeslee, PA 18610
Fax: (570) 443-8412
Attention: Eldon D. Dietterick

With a copy to

as sent above to:

Gibbons P.C.
Two Logan Square
18th and Arch Streets
Philadelphia, Pa 19103
Fax: 267-675-6347
Attn: Alfred R. Fuscaldo, Esquire

With a copy to

as sent above to:

Shulman & Shabbick
1935 Center Street
Northampton, PA 18067
Fax: (610) 262-2239
Attn: David Shulman, Esquire

To Buyer:

JFBB Ski Areas, Inc.
17409 Hidden Valley Drive
Wildwood, Missouri 63025
Fax: 636.549.0064
Attn: Richard Deutsch





26




--------------------------------------------------------------------------------







With a copy sent as

above to:

Helfrey, Neiers & Jones, P.C.
120 S. Central Avenue
Suite 1500
St. Louis, Missouri 63105
Fax: 314-725-5754
Attn: David L. Jones, Esquire

If to Escrow Agent:

Pocono Area Abstract Company

Attention:  Ric Hanna

P.O. Box 128

Blakeslee, Pennsylvania 18610

Telephone:  (570) 646 - 0282

Telefax:

 570-443-8412

Email:  paac@epix.net

Such notices, demands or requests shall be deemed to have been given and
delivered on the earlier of the date of actual receipt thereof or (i) if
delivered by Federal Express or other reputable overnight delivery service, on
the business day next succeeding the date on which the same was delivered by the
sender to such courier, or (ii) if by United States certified or registered
mail, as of three (3) business days after the date of mailing, or on the date of
actual receipt, whichever is earlier.  Either party may change the address to
which such notices, demands or requests shall be mailed hereunder by written
notice of such new address mailed to the other party hereto in accordance with
the provisions of this Paragraph.  Notice given by legal counsel on behalf of
any party shall be deemed to be given by such party.

23.

Miscellaneous

(a)

No waiver by either party of any failure or refusal by the other party to comply
with its obligations hereunder shall be deemed a waiver of any other of
subsequent failure or refusal by the other party so to comply.

(b)

This Agreement shall inure to the benefit of and shall bind the heirs,
executors, administrators, successors and assigns of the respective parties.  If
Buyer defined herein shall now or hereafter consist of more than one person or
entity, each such person or entity shall be jointly and severally liable for the
obligations of Buyer, as applicable.

(c)

Any headings preceding the text of Paragraphs of this Agreement are inserted
solely for convenience of reference and shall not constitute a part of this
Agreement nor shall they affect its meaning, construction or effect.  All
exhibits and schedules annexed hereto and referenced in this Agreement are
incorporated herein.

(d)

This Agreement may be executed in counterparts, each of which shall be deemed an
original.

(e)

Any Closing costs not specifically described and allocated herein shall be
apportioned between Buyer and Seller according to the custom prevailing in the
metropolitan area in which the Real Property is situated, for similar types of
real estate transactions.





27




--------------------------------------------------------------------------------







(f)

This Agreement shall be interpreted and enforced in accordance with the laws of
the Commonwealth of Pennsylvania.

(g)

Formal tender of an executed deed or of purchase money is hereby waived.

(h)

This Agreement may not be assigned by Buyer without Seller’s prior written
consent, which consent may be withheld or conditioned in Seller’s sole and
absolute discretion.

(i)

In any litigation between the parties regarding this Agreement, and in addition
to any liquidated, stipulated or other damages permitted hereunder, the losing
party shall pay to the prevailing party all reasonable expenses and court costs
including reasonable attorneys fees incurred by the prevailing party.  A party
shall be considered the prevailing party if:  (a) it initiated the litigation
and substantially obtains the relief it sought, either through a judgment or the
losing party’s voluntary action before arbitration (after it is scheduled),
trial or judgment; (b) the other party withdraws its action without
substantially obtaining the relief it sought; or (c) it did not initiate the
litigation and judgment is entered for either party, but without substantially
granting the relief sought.  A party’s right to the foregoing shall not merge
with but shall survive the entry of judgment, and shall extend to appeals and
collection.  The obligations of the parties under this subparagraph shall
survive Closing and the termination of this Agreement.

(j)

Nothing contained in this Agreement shall be deemed to create any joint venture
or partnership or similar association between Buyer and Seller, and the
relationship between Buyer and Seller is only that of purchaser and seller.

(k)

A Real Estate Recovery Fund exists to reimburse any person who has obtained a
final civil judgment against a Pennsylvania real estate licensee owing to fraud,
misrepresentation, or deceit in a real estate transaction and who has been
unable to collect the judgment after exhausting all legal and equitable
remedies.  For complete details about the Fund, call (717) 783-3658 or (800)
822-2113 (within Pennsylvania) and (717) 783-4854 (outside Pennsylvania).

24.

Right of First Refusal

(a)

Right of First Refusal.  Following Closing, Seller shall have the right of first
refusal (the “Right of First Refusal”) to purchase the Property as more fully
set forth in the Declaration of Covenants, Easements and Restrictions which
shall be recorded at Closing.

(b)

A Memorandum of Right of First Refusal, in the form attached hereto as
Exhibit “X”, shall be recorded at Closing.  

(c)

The provisions of this Section 24 shall survive Closing indefinitely.

25.

Severability of Provisions

In case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, then
unless such





28




--------------------------------------------------------------------------------







provision or provisions shall be of the essence of this Agreement such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if the invalid, illegal or
unenforceable provision had never been contained herein.

26.

Non-Disclosure

Neither party shall make public disclosure with respect to this transaction
before the Closing except:

(a)

as may be required by law, including without limitation disclosure required
under securities laws, or by the Securities and Exchange Commission, or by the
rules of any stock exchange, or in connection with any filing or registration
made by the Trust as the issuer of publicly traded securities; and

(b)

to such current and prospective lenders, attorneys, accountants, partners,
members, directors, officers, employees and representatives of either party or
of such party’s advisors who need to know such information for the purpose of
evaluating and consummating the transaction, including the financing of the
transaction; and

(c)

to present or prospective sources of financing; and

(d)

by Seller to its agents and Tenants in connection with the implementation of
this Agreement.

27.

Indemnification

(a)

Buyer and Peak hereby jointly and severally agree to indemnify Seller, its
officers, partners, employees, agents, and their respective heirs, personal
representatives, successors and assigns, against, and to defend Seller and hold
it harmless from, any and all liabilities, losses, damages, claims, costs and
expenses, including without limitation reasonable attorneys’ fees and
disbursements, incurred or accruing on or after the date of the Jack Frost Lease
in connection with the use and operation of the Property and any of them
accruing on and after the date of this Agreement, and claims arising from
capital improvements made to the Property, or any part thereof, by Buyer;
provided however, with respect to Environmental Claims concerning the Property,
Buyer and Peak hereby jointly and severally agree to indemnify Seller, its
officers, partners, employees, agents, and their respective heirs, personal
representatives, successors and assigns, against, and to defend Seller and hold
it harmless from, any and all liabilities, losses, damages, claims, costs and
expenses, including without limitation reasonable attorneys’ fees and
disbursements, incurred or accruing from any such Environmental Claim regardless
of whether such Environmental Claim arose or accrued prior to, or after, the
date of the Jack Frost Lease.

(b)

Seller hereby agrees to indemnify Buyer, its officers, shareholders, partners,
employees, agents, and their respective heirs, personal representatives,
successors and assigns, against, and to defend Buyer and hold it harmless from,
any and all liabilities, losses, damages, claims (other than Environmental
Claims), costs and expenses, including without limitation reasonable attorneys’
fees and disbursements, incurred or accruing between the date of Seller’s
acquisition of the Property and the date of the Jack Frost Lease in connection
with the





29




--------------------------------------------------------------------------------







use and operation of the Property; and provided further that the Seller and
Buyer agree that Seller will not, with respect to any Environmental Claim
concerning the Property from the beginning of time, indemnify the Buyer, its
officers, shareholders, partners, employees, agents, and their respective heirs,
personal representatives, successors and assigns, against, or defend Buyer and
hold it harmless from, any and all liabilities, losses, damages, claims, costs
and expenses, including without limitation reasonable attorneys’ fees and
disbursements, and Buyer hereby releases Seller from any and all liability or
obligation with respect to such Environmental Claims.

(c)

This provision shall survive Closing indefinitely.

28.

Escrow.

(a)

The Deposit paid by Buyer under Paragraph 3, above, shall be held in escrow in
an interest-bearing account by Pocono Area Abstract Company, as escrow agent
(the “Escrow Agent”), pursuant to the terms and conditions of the Deposit Escrow
Agreement attached hereto and made a part hereof as Exhibit “EE” or, if such
form is not acceptable to Escrow Agent, such alternate form of escrow agreement
mutually acceptable to Seller, Buyer and Escrow Agent.  Seller, on the one part,
and Buyer, on the other part, shall each pay one-half (½) of the charges of the
Escrow Agent for the escrow of the Deposit, if any.  At Closing, Escrow Agent
shall pay over to Seller the amount of the Deposit and all interest earned
thereon, which amount shall be credited against the Purchase Price.  If Closing
does not occur, Escrow Agent shall remit the Deposit to the party entitled to
the Deposit as set forth in this Agreement.  Buyer and Seller hereby jointly
agree to indemnify and hold harmless the Escrow Agent from and against any and
all liability hereunder except as a result of Escrow Agent’s willful misconduct
or gross negligence.  In the event of any dispute as to whether or not Seller is
entitled to retain the Deposit, or to whom any portion of the Deposit should be
delivered, the Escrow Agent may retain the Deposit until a court of competent
jurisdiction has determined the entitlement thereto, or may deposit the Deposit
with a court of competent jurisdiction in connection with the commencement of an
interpleader action and thereby be relieved of all liability to either party
hereto.  The covenants and provisions of this Paragraph shall survive Closing.

29.

Coal Notice

(a)

THIS DOCUMENT DOES NOT SELL, CONVEY, TRANSFER, INCLUDE OR INSURE THE TITLE TO
THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE SURFACE LAND DESCRIBED OR REFERRED
TO HEREIN, AND THE OWNER OR OWNERS OF SUCH COAL HAVE THE COMPLETE LEGAL RIGHT TO
REMOVE ALL OF SUCH COAL AND, IN THAT CONNECTION, DAMAGE MAY RESULT TO THE
SURFACE OF THE LAND AND ANY HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN SUCH
LAND.  THIS INCLUSION OF THIS NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY
LEGAL RIGHTS OR ESTATES OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY
THIS INSTRUMENT.

[The remainder of this page has intentionally been left blank.]





30




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto,
intending to be legally bound hereby, as of the day and year first above
written.

SELLER:

BUYER:

BLUE RIDGE REAL ESTATE COMPANY,

JFBB SKI AREAS, INC.

a Pennsylvania corporation

a Missouri corporation

By:  /s/ Eldon D. Dietterick

By:  /s/ Timothy D. Boyd

Attest:  /s/ Christine A. Liebold
(Corporate Seal)

Witness:  /s/ Dawn M. Humphreys
(Corporate Seal)




Consent of Peak Resorts, Inc.

The undersigned has executed this Agreement to acknowledge and confirm (i) its
acceptance of the terms and conditions of this Agreement, and (ii) its
acceptance of its rights, duties and obligations under this Agreement.

Peak Resorts, Inc., a Missouri corporation

By:  /s/ Timothy D. Boyd

Name:  Timothy D. Boyd

Title:  President

ESCROW AGENT:

Pocono Area Abstract Company

a Pennsylvania Corporation

By:  /s/ Eric D. Hanna

Attest:  /s/ John E. Riley

(Corporate Seal)





31




--------------------------------------------------------------------------------


















